Citation Nr: 0520743	
Decision Date: 08/02/05    Archive Date: 08/17/05

DOCKET NO.  03-26 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California


THE ISSUE

Entitlement to waiver of recovery of an overpayment of death 
pension benefits in the calculated amount of $306, to include 
whether the original overpayment of $2,919 was properly 
created.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to August 
1946.  He died in March 1991; the appellant is his surviving 
spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 decision by Committee 
on Waivers and Compromises (Committee) of the Los Angeles, 
California RO.  In February 2005, a hearing before the 
undersigned was held at the Los Angeles RO.  A transcript of 
this hearing is of record.

Review of the record discloses that part of the assessed 
overpayment in the amount of $306 has been recouped in full.  
Nevertheless, in accordance with Franklin v. Brown, 5 Vet. 
App. 190 (1993), the Board will consider whether waiver of 
recovery of that portion of the overpayment is in order.


FINDINGS OF FACT

1.  Effective September 1, 1997, the RO awarded the appellant 
death pension benefits on the basis that her countable income 
did not exceed the maximum annual limit.  The appellant was 
informed that pension was an income based program and that 
any changes in income or net worth must be promptly reported 
to VA and that all income from all sources must be reported.

2.  By letter received by the RO on October 26, 2000, the 
appellant submitted a statement and supporting documentation 
indicating that she had begun receiving child support 
payments from her first husband in the amount of $417 a 
month.

3.  In April 2001, the RO notified the appellant that her 
death pension benefits were retroactively reduced, effective 
October 1, 2000, creating an overpayment in the amount of 
$2,919.

4.  In a November 2001 decision, the Committee waived the 
recovery of $2,613 of the overpayment on the basis that 
collection of the debt would be against equity and good 
conscience; the Committee noted that the remaining balance of 
$306 had already been recouped through benefit offset.

5.  There is no indication of fraud, misrepresentation, or 
bad faith by the appellant.

6.  VA was partially at fault in the creation of the 
overpayment, and the appellant was partially at fault in the 
creation of the overpayment.

7.  Recovery of the overpayment did not cause the appellant 
undue hardship.

8.  Recovery of the overpayment did not defeat the purpose of 
paying VA death pension benefits.

9.  Allowing the appellant to retain the benefits she 
erroneously received would result in unfair enrichment to the 
appellant.

10.  The appellant did not relinquish a valuable right or 
incur a legal obligation based on the overpayment of $306.


CONCLUSIONS OF LAW

1.  An overpayment of death pension benefits, in the 
calculated amount of $2,919, was properly created as the 
appellant began receiving countable income in the form of 
child support payments in October 2000.  38 U.S.C.A. § 5112 
(West 2002); 38 C.F.R. §§ 3.271, 3.272 (2004).

2.  The recovery of the overpayment of death pension 
benefits, in the calculated amount of $306, was not against 
equity and good conscience and, therefore, is not waived.  38 
U.S.C.A. § 5302(a) (West 2002); 38 C.F.R. §§ 1.963(a), 
1.965(a), 1.967(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  The 
VCAA made several amendments to the laws governing certain VA 
claims, to include redefining VA's duty-to-assist and 
notification obligations. In addition, regulations 
implementing the VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)), were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2002)).

However, these changes are not applicable to claims such as 
the one here at issue.  In Barger v. Principi, 16 Vet. App. 
132 (2002), the United States Court of Appeals for Veterans 
Claims (Court) held that the VCAA, with its expanded duties, 
is not applicable to cases involving the waiver of recovery 
of overpayment claims, pointing out that the statute at issue 
in such cases is found in Chapter 53, Title 38, United States 
Code, and that the provisions of the VCAA are relevant to a 
different Chapter (i.e. Chapter 51).  Therefore, the VCAA 
(and, it follows, its implementing regulations) is not for 
application in this matter.

Regarding any pre-VCAA duties to assist and notify, the Board 
points out that the RO has explained to the appellant the 
bases for denial of the claim, and afforded her the 
opportunity to present information and evidence in support of 
the claim.

II.  Factual Background

A certificate of death shows that the veteran died in March 
1991.  In September 1997, the appellant submitted an 
application for death pension.  She indicated that she 
currently had no income.

By letter dated in February 1998, the appellant was awarded 
VA death pension benefits, effective September 1, 1997, on 
the basis that her countable annual income did not exceed the 
maximum annual limit.  She was informed that the rate of 
pension depended on annual income.  Enclosed with the 
February 1998 award letter was VA Form 21-8767, advising the 
appellant that any changes in income must be promptly 
reported to VA and that all income from all sources must be 
reported.

In a letter dated October 19, 2000, and received by the RO 
October 26, 2000, the appellant indicated that she had 
started receiving past-due child support payments from her 
first husband.  She stated that her first husband's Social 
Security benefits were being garnished in the amount of $417 
a month.  The requested an adjustment to her pension.  With 
this letter, the appellant also submitted a copy of a 
garnishment letter from the Social Security Administration 
and a copy of the notice of a child support hearing held on 
October 10, 2000.

By letter dated April 25, 2001, the appellant was notified 
that her death pension benefits were reduced effective 
October 1, 2000, on the basis that her countable income was 
actually more than what the RO was originally led to believe.  
This retroactive reduction created an overpayment in the 
amount of $2,919.

In September 2001, the appellant requested a waiver of 
overpayment.  She indicated that her expenses exceeded her 
income.  In support of her request for a waiver, the 
appellant forwarded a FSR.  The report shows total monthly 
net income of $556, including: child support payments of 
$417; VA pension of $102; and food stamps in the amount of 
$37.  The report also shows total monthly expenses of $724, 
including: $75 for food; $187 for utilities and heat; $32 for 
trash; $57 for phone; $46 for car insurance; $72 for real 
estate taxes; $155 for vehicle maintenance and gas; and $100 
for monthly payments on installment contracts and other 
debts.  She reported assets of $1,325, including: $95 in the 
bank; $30 on hand; and a 1985 Pontiac Fiero valued at $1,200.  
She reported credit card debt in the amount of $2,297.  The 
appellant indicated that her granddaughter helped her out 
with her expenses whenever possible.

In a statement received by the RO in September 2001, the 
appellant maintained that she notified VA in a timely manner 
of her change in income.  She noted that a court hearing on 
the child support issue was held on October 10, 2000, and she 
notified VA of her additional income on October 19, 2000.

In a November 2001 decision, the Committee granted, in part, 
the appellant's request for waiver of recovery of an 
overpayment of $2,919.  Specifically, the Committee waived 
recovery of $2,613 of the overpayment on the basis that 
collection of the debt would be against equity and good 
conscience.  The Committee also noted that the remaining 
balance of $306 had already been recouped through benefit 
offset.  

During a February 2005 travel Board hearing, the appellant 
testified that she no longer had any savings.  She stated 
that her only income was Social Security disability benefits.

III.  Analysis

The Board must first determine whether the debt was properly 
created.  Death pension benefits are payable to a veteran's 
surviving spouse or child because of the veteran's 
nonservice-connected death, when the veteran had qualifying 
service, or the veteran was, at time of death, receiving or 
entitled to receive compensation or retired pay for a 
service-connected disability based on service during a period 
of war, and the surviving spouse or child meets the net worth 
requirements and has an annual income not in excess of the 
applicable maximum annual pension rate.  38 C.F.R. § 3.3 (b) 
(2004).

As for the surviving spouse's annual countable income, 
payments of any kind from any source shall be counted as 
income during the twelve-month annualization period in which 
received, unless specifically excluded.  See 38 C.F.R. §§ 
3.271, 3.272.  Child support payments are not specifically 
excluded; hence, they are included as countable income for 
the year in which they are received.  Id.

In the case at hand, the appellant received notice of an 
overpayment of $2,919 by letter dated in May 2001.  The Board 
finds that this overpayment was properly created.  The 
evidence shows that the appellant had been in receipt of 
child support payments since October 2000.  The evidence of 
record does not show that the appellant had previously 
reported that income to VA.  Hence, the RO properly reduced 
the veteran's death pension benefits, effective October 1, 
2000 to account for the receipt of this previously unreported 
income.  Furthermore, the adjusted amounts of death pension 
from October 2000 to April 2001 are correct, given the 
appellant's verified countable income from child support 
payments.

Under the circumstances, the Board finds that the overpayment 
in the amount of $2,919 was properly created.

The Board now turns to the issue of entitlement to waiver of 
recovery of the overpayment.  The Board notes that, pursuant 
to 38 U.S.C.A. § 5302(c) (West 2002), a finding of fraud, 
misrepresentation, or bad faith precludes a grant of a waiver 
of recovery of the overpayment.  The RO concluded that the 
facts in this case do not show the presence of any of the 
preceding factors and the Board accepts that conclusion.  As 
a result, the Board's decision on appeal will be limited to 
the determination of whether waiver of recovery of the 
overpayment of death pension benefits is warranted on the 
basis of equity and good conscience.

The RO has denied the appellant's claim for waiver on the 
basis that recovery of the overpayment would not be against 
equity and good conscience.  38 U.S.C.A. § 5302 (West 2002); 
38 C.F.R. § 1.963(a) (2004).  The standard of "Equity and 
Good Conscience" will be applied when the facts and 
circumstances in a particular case indicate a need for 
reasonableness and moderation in the exercise of the 
Government's rights.  The decision reached should not be 
unduly favorable or adverse to either side.  The phrase 
equity and good conscience means arriving at a fair decision 
between the obligor and the government.  In making this 
determination, consideration will be given to the following 
elements, which are not intended to be all-inclusive:

1.  Fault of the debtor.  Whether the 
actions of the debtor contributed to the 
creation of the debt.

2.  Balancing of faults.  Weighing of the 
fault of the debtor against that of VA.

3.  Undue hardship.  Whether collection 
would deprive the debtor or family of 
basic necessities.

4.  Defeat the purpose.  Whether 
withholding of benefits or recovery would 
nullify the objective for which benefits 
were intended.

5.  Unjust enrichment.  Whether failure 
to make restitution would result in 
unfair gain to the debtor.

6.  Changing position to one's detriment.  
Whether reliance on VA benefits resulted 
in relinquishment of a valuable right or 
the incurrence of a legal obligation.  
38 C.F.R. § 1.965(a).

Review of the evidentiary record shows that recovery of 
$2,613 of the original overpayment was waived by Committee 
decision dated in November 2001.  The remaining $306 of the 
original overpayment has been recouped through withholding of 
the veteran's pension benefits. 

In this regard, the Board notes that any portion of an 
indebtedness resulting from participation in benefits 
programs administered by the Department of Veterans Affairs 
which has been recovered by the United States Government from 
the debtor may be considered for waiver, provided the debtor 
requests waiver in accordance with the time limits of 
§ 1.963(b).  If collection of the indebtedness is waived as 
to the debtor, such portions of the indebtedness previously 
collected by the Department of Veterans Affairs will be 
refunded.  38 C.F.R. § 1.967(a).  

With regard to the elements of equity and good conscience, 
the Board finds that VA was primarily at fault in the 
creation of the debt.  In this regard, the Board points out 
that almost immediately after being notified of her award of 
child support payments in October 2000, the appellant 
fulfilled her duty to report any changes in income.  However, 
it was not until April 2001 that the RO took action to adjust 
her award based on this information.  

Nonetheless, the appellant was not completely without fault 
in the creation of the debt, as she was informed, in a 
February 1998 award letter, that her award was based on her 
reported income of $0.  Nevertheless, she accepted and 
apparently negotiated the monthly benefit checks she received 
after October 2000, when due diligence may have dictated that 
she first contact the RO, telephonically or otherwise, to 
make sure that she was still entitled to these benefits.

As to the element of "undue financial hardship," the Board 
points out that a finding of financial hardship is justified 
if the collection of the indebtedness would deprive the 
appellant of food, clothing, shelter, or other basic 
necessities.  In this case, the debt of $306 has already been 
repaid.  The evidence of record does not show that financial 
hardship was endured during the repayment of this relatively 
small debt or that the appellant was deprived of the basic 
necessities of life.  Therefore, the Board cannot find 
financial hardship.

In regard to whether collection would defeat the purpose of 
the benefit and whether failure to collect would cause unjust 
enrichment to the debtor, the Board notes that appellant 
received benefits she was not entitled to receive.  The $306 
overpayment has long been recouped.  Thus, the recoupment of 
those benefits did not defeat the purpose of the benefit 
because the appellant's income was too high for her to 
receive the maximum annual rate of death pension benefits.  
Moreover, a failure to recoup the benefits would have caused 
unjust enrichment to the debtor for the same reason, the 
appellant's income was too high to receive the maximum annual 
rate of death pension benefits. 

Likewise, there is no indication that the appellant's 
reliance on VA pension benefits resulted in relinquishment of 
another valuable right or to incur a legal obligation.

In sum, VA made errors in continuing payment of the maximum 
annual rate of VA death pension benefits when VA had received 
information from the appellant showing that her income was 
too high to receive those benefits.  However, the appellant 
is not without fault because she accepted monthly benefit 
checks when due diligence may have dictated that she first 
contact the RO to make sure that she was still entitled to 
these benefits.  Further, significantly, all of the other 
elements of equity and good conscience are not in the 
appellant's favor.  The appellant was not entitled to receive 
VA death pension at the maximum rate and she was unjustly 
enriched when she did.  This unjust enrichment was rectified 
when the pension benefits were recouped.  The appellant did 
not change her position to her detriment.  Her reliance on VA 
benefits did not cause her to relinquish any valuable right 
or incur a legal obligation.  There is no showing of 
financial hardship here.

Therefore, in viewing the elements of equity and good 
conscience, the Board concludes that the facts in this case 
do not demonstrate that the recovery of the overpayment was 
against equity and good conscience.




	(CONTINUED ON NEXT PAGE)




ORDER

The overpayment of death pension benefits in the calculated 
amount of $2,919 was properly created and waiver of recovery 
of an overpayment of death pension benefits in the calculated 
amount of $306 is denied. 



	                        
____________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


